Filed 05/15/20                                Case 20-21659                                        Doc 32

       UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF CALIFORNIA
                          NOTICE OF RESTRICTED COURTHOUSE ACCESS
                                            AND
                  REQUIRED TELEPHONIC APPEARANCES FOR COUNSEL AND PARTIES


         Chief District Court Judge Kimberly J. Mueller has issued General Order 618 limiting
     access to the federal courthouses in the Eastern District of California in light of the
     current coronavirus (COVID−19) outbreak. For Bankruptcy Court proceedings, the
     General Order provides in part:

            1. Federal courthouses in the Eastern District of California are closed to the
            public. Only persons having official court business as authorized
            (ordered) by a Judge of the Bankruptcy Court may enter courthouse
            property.

            2. All bankruptcy matters will be decided on the papers, or if the
            assigned Judge believes a hearing is necessary, a hearing will be
            conducted by telephone. [See below how to appear by phone for hearings.]

          A bankruptcy judge's Pre−Hearing Dispositions (rulings) may be reviewed the
     afternoon prior to the hearing date at the Bankruptcy Court website:
             http://www.caeb.uscourts.gov/Calendar/PreHearingDispositions.aspx
     to check to see if it is a final ruling (no hearing) or tentative ruling (hearing to be
     conducted).

          3. Parties who are representing themselves (pro se litigants), are strongly
          encouraged to file documents by mail. For those unable to file by mail, the court
          will provide drop boxes for filing inside the entrances to the Sacramento, Modesto,
          and Fresno courthouses.

                    The mailing addresses for bankruptcy case related filings are:

      For Sacramento and Modesto Division Cases        For Fresno and Bakersfield Division Cases

      United States Bankruptcy Court                   United States Bankruptcy Court
      501 I Street, Suite 3−200                        2500 Tulare Street, Suite 2501
      Sacramento, CA 95814                             Fresno, CA 93721

     Telephonic Appearances For Attorneys and Parties
          Telephonic appearances are arranged through a service called CourtCall. CourtCall
     is an independent business and is not part of the Federal Court. CourtCall has advised
     the court that it will provide attorneys with a reduced fee and will waive the telephonic
     appearance fee for pro se parties (those who are not represented by an attorney) until
     May 31, 2020, in light of the restricted courthouse access. The contact information for
     CourtCall to arrange for a phone appearance is: (866) 582−6878.
